Citation Nr: 1452328	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-21 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from March 1975 to February 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Los Angeles, California RO.  At the Veteran's request, a Travel Board hearing was scheduled in March 2013.  However, the Veteran failed to appear, and his hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2009, the Veteran claimed for TDIU due to his service-connected disabilities.  He has indicated that has three years of college education and that he was previously employed in construction and building maintenance, but stopped working full time in February 2006 due to his service-connected disabilities.  The Veteran was denied TDIU in an August 2010 rating decision which noted the Veteran received Social Security Disability Income, but that he was considered unemployable due to nonservice-connected factors (to include liver disease, diabetes mellitus, hepatitis C, residuals of gunshot wounds, depression, and substance abuse) and that his combined disability rating for his service connected disabilities was 60 percent. 

On March 2010 VA examination, the examiner opined that due to the Veteran's back and knee disabilities, he would be unable to do a physical demanding job.  The examiner while noting the impact on occupational activities of his ankle disabilities as weakness or fatigue, decreased strength, and pain, did not comment specifically on the type of work that would be precluded, if any, due to his ankle disabilities.  On June 2012 VA examination, the examiner opined that the Veteran's back and knee disabilities had no effect on sedentary or light manual labor.  It did not address the Veteran's ankle disabilities' impact on his ability to work.

A June 2014 rating decision granted service connection for right knee instability rated at 20 percent, effective February 17, 2014, increasing his combined disability rating from 60 percent to 70 percent.  The Veteran is currently service connected for: low back osteoarthritic changes, rated at 40 percent; right knee instability, rated at 20 percent; right knee degenerative joint disease (DJD), rated at 10 percent; left knee DJD, rated at 10 percent; right ankle strain, rated at 10 percent; and left ankle strain, rated 10 percent.  As of February 17, 2014, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU.  However, the central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

On February 2014 VA examinations for the back, ankles, and knees, the VA examiner noted the Veteran's knee disabilities' impact on his ability to work as difficulty with prolonged standing, walking, lifting, kneeling, squatting, and climbing stairs.  The examiner noted the occupational impact of the Veteran's ankle disabilities as difficulty with prolonged standing or walking.  The impact on his ability to work from his back disability was difficulty lifting, bending, twisting, stooping, and prolonged standing or walking.  However, since the Veteran was granted service connection for right knee instability and given a combined disability rating of 70 percent, there has been no VA medical opinion on the matter of whether the Veteran's service-connected disabilities taken together combine to preclude him from all forms of substantially gainful employment.  Another VA examination to address this medical question is necessary.

Additionally, a review of the record reveals that the most recent VA medical records which are of record are dated in June 2012.  VA treatment records are constructively of the record and any updated VA treatment records must be secured.


Accordingly, the case is REMANDED for the following action:

1.  Secure for the record all updated VA treatment records since June 2012.

2. After the above development is completed, the Veteran should be scheduled for an appropriate VA medical examination(s) for the purpose of determining whether the Veteran's service-connected disabilities (low back osteoarthritic changes, right knee instability, right knee DJD, left knee DJD, left ankle strain, and right ankle strain) render him unable to secure or follow a substantially gainful occupation.  The claims file, to include this remand, should be made available to the examiner in connection with the examination.

The examiner must offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's service-connected disabilities, when considered together, preclude all forms of substantially gainful employment for him, given his 3 years of college education and work experience in maintenance, construction, and plumbing.  His age or the impairment caused by nonservice-connected disabilities (to include liver disease, diabetes mellitus, umbilical hernia, hypertension, cholelithiasis, hepatitis C, GERD, depression, and substance abuse) are not permissible considerations.  Explanations of all opinions should be furnished. 

3.  After completion of the above, the RO should review the record and determine if the benefit sought can be granted.  The Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity for response before the record is returned to the Board for further review.

 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



